 64DECISIONSOF NATIONALLABOR RELATIONS BOARDKeystone Valve Corp.andMillwrights Local Union2232 of the United Brotherhood of Carpenters andJoiners of America,AFL-CIO. Case 23-CA-3416October 26, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn May 20, 1970, Trial Examiner James M.Fitzpatrick issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint, and recommendeddismissal of such allegations. Thereafter, the Respon-dent and the General Counsel filed exceptions to theTrial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.amended(the Act),was tried before me in Houston,Texas,on November 17, 18, and 19,1969 upon a complaintalleging,and an answer denying that Keystone Valve Corp.(hereinRespondent or Company)had committed unfairlabor practices in violation of Section 8(a)(5) and(1) of theAct. The complaint was founded on charges filed August21, 1969 by Millwrights Local Union 2232 of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO (the Union)Upon the entire record,'my observation of the witness,and consideration of the briefs filed by the General Counseland the Respondent,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent, the employer involved herein, is a Texascorporation engaged at Houston, Texas in the manufactureand sale of butterfly valves. During the 12-month periodpreceding the issuance of the complaint on October 2, 1969,it shipped from its plant in Houston to points outside Texasproducts valued at over $50,000ii.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization which at times materialto this proceeding has admitted to membership employeesof Respondent. On June 26, 1968, in a Board-conductedelection a majority of the production and maintenanceemployees at Respondent's Houston plant selected theUnion as their representative for the purposes of collectivebargaining with Respondent. On August 27, 1968, in Case23-RC-3150 the Board's Regional Director for Region 23,on behalf of the Board, certified the Union as suchexclusive collective-bargaining representative.2III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,Keystone Valve Corp., Houston,Texas, its officers agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.IT IS FURTHER ORDERED that those allegations of thecomplaint as to which no violations have been foundare hereby dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Trial Examiner. This proceedingunder Section 10(b) of the National Labor Relations Act, asThe complaint alleges that since August 19, 1969,Respondent has unlawfully refused to recognize or bargainwith the Union or to sign a written contract agreed uponbetween them. According to the General Counsel theunlawfulness of Respondent's conduct stems in part fromthe fact that its refusal to recognize or bargain commenced8 days before the end of the Union's certification year asbargaining representative, and in part from the fact that acomplete agreement was negotiated between them. Respon-dent denies that a complete agreement was negotiated. Itadmits that commencing August 19, 1969, it refused torecognize or bargain with the Union and that that date wasIIn its brief Respondent moved to correct the transcript at page 505,line 3, to read, "Was the number of the strikers brought up and discussed"There being no opposition, the motion is granted and the transcriptcorrected accordingly2The unit found appropriate for such collective bargaining consisted ofallproduction and maintenance employees employed by Respondent at itsHouston,Texas plant, excluding office clerical employees, guards,watchmen, professional employees, and supervisors as defined in the Act186 NLRB No. 9 KEYSTONE VALVE CORP.65technically within the certification year, but claims that the8 days left in the year were of no practical or legalconsequence and that in any case unusual circumstancesjustifiedits refusalon August 19. The General Counsel doesnot contend that Respondent's refusal to recognize orbargain antedated August 19, 1969, or that Respondentbargained in bad faith or engaged in surface bargaining.B.The Bargaining SessionsFollowing the certification of the Union the parties meton 25 occasions, the first such meeting being on September26, 1968, and the last on August 19, 1969.3 The Company'schief negotiator at all bargaining sessionswas Clifford G.Shawd,amanagement consultant, assistedby Bruce C.Pettit, the Company's secretary-treasurer, and Don De-Ville, production manager. The Union was represented by anegotiating committee, the chief spokesman of whichvaried from time to time but on every occasion was one oranother of the union officials. Thus at the initial sessionsthe chief union spokesman was A. C. Shirley, a representa-tiveof the Carpenters International President. He wasgenerally assisted by Kenneth E. Banks, until December1968, business representative of the Union and thereafterrepresentative of the Carpenters District Council, or byJack O. Fountain, executive secretary of the CarpentersDistrict Council. In December, Shirley was reassigned andleft the negotiations. Fountain, who was hospitalized inDecember, left the negotiations at that time, returningagain in late January for a short time. He was thereafterreassigned.During his absence and after he left thenegotiationsBankswas the chief union spokesmansometimes assisted by an attorney, William B. Gates. Bankscontinued as chief union spokesman through the 24thmeeting onMay 20. At the finalmeeting onAugust 19,Fountain was the chief union spokesman assisted by Banks.Thus the union representation had little of the continuitywhich characterized that of the Company.C.Topics of Tentative AgreementAt the initialsession onSeptember 26, 1968, the Unionpresented a substantially complete contract proposal,omittingcertain itemssuch as wages or proposed dates forits commencementand duration. About October 17, 1968,the Company responded with a package of counterpropo-sals on mostitems proposed by the Union plus a fewadditional, but not including proposals on wages nor dates3During 1968,in additionto the firstmeeting inSeptember, the partiesmet on four occasions in October,three inNovember, and five inDecember.During 1969theymet on three occasionsin January, three inMarch,threeinApril,and two inMay in addition to thelast meeting onAugust 19.DuringFebruaryand betweenMay 20 and August 19 therewere no meetings.4 Just what the negotiators contemplatedby tentative agreement is amatter of dispute.Earlyin the negotiations certain ground rules wereestablished includingone relatingtotentativeagreements.Unionnegotiators Shirley, Fountain,and Banks testifiedthatthe understandingwas that all agreements were contingent uponreachingagreement on awhole contract.Chief companynegotiatorShawd testifiedthatallagreements were contingent upon the parties signing the final agreement. Icredit the union version as being the more logical and because it squaresbetter with normal bargaining conditions.In addition Bruce Pettit whoassisted Shawd in negotiations at first testified in a mannercorroboratingShawd'sversion,but when askeddirectly by the Trial Examiner, heforduration.Thereafter they negotiated and agreedtentatively4 on a substantial number of contract clausesdealing with a wide variety of topics.5 The General Counselcontends that by the end of the next to last meeting on May20 the parties had tentatively agreed on all subjects undernegotiation except wages, insurance, and seniority, and thatat the final meeting on August 19, the Union accepted theCompany's terms on these three outstanding items, therebyachieving agreement to a complete contract. Respondentdisputes the extent to which tentative agreement wasreached prior to the last session. At the last session onAugust 19, Respondent refused to negotiate at all, and itcontends, therefore, that no agreements resulted from thatencounter.Since on his theory of the case the General Counsel hasthe burden of proving agreement by the parties on allessential aspects of an agreement, and since he would fail tosustain that burden if agreement were not reached on anyessential aspect of the contract, I deem it appropriate toscrutinize those topics on which Respondent asserts noagreement was reached.D.Topics onWhich Respondent Contends NoAgreementWas Reached1.Wages and duration of the contractThere is no dispute that prior to the last session onAugust 19 the Union and Respondent had not come toagreement about wages or contract duration. These matterswere still open. There is a question, however, whether theGeneral Counsel has sustained his burden of adequatelyidentifying in the record outstanding company proposals ofthese topics which on August 19 were susceptible ofacceptance by the Union. One confusing aspect is thatduring negotiations discussion of contract duration seemsto have been intertwined with discussion regarding wages,presumably because the significance of wage provisionsdepended in part upon time factors. Contract duration wasnot treated separately or in relation to other topicsdiscussed.The initial proposals presented by the Union at the firstnegotiating session on September 26, although substantiallycomplete, did not contain a wage proposal. However, atsome point in the early negotiations, the record does notindicate exactly when, the Union made a wage proposalcovering various classifications of work. But the Union'spackage of proposals, even when supplemented by its wagetestified the negotiators could have said that everything would be tentativeuntil agreed upon.5At the hearing the parties stipulated that tentative agreement wasreached on the following topics: recognition;scope of agreement;businessagents and union officials; strike and lockouts; probationary employees;holidays; vacations; funeral leaves; jury service; safety; bulletin boards;change in address, telephone number and personal status; rest periods;payment for time lost for medical attention related to injury arising out ofemployment;equipment and clothing;nondiscrimination because of unionactivity;nondiscrimination because of race, religion,etc.; profit sharingplan; and separability. In addition a preponderance of the evidence showsthat during the first 24 sessions the negotiators also arrived at tentativeagreement regarding the following topics; shop stewards;hours of work;overtime and premium pay; leave of absence; grievance procedure;production standards; installation of new machinery,etc.;and,orally,regarding management rights including provisions for checkoff. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposal, contained no term for the duration of theproposed agreement nor did it indicate whether theproposed effective date of the agreement would beimmediate, in the future, or retroactive .6 Moreover, inmaking the initial proposal, the union negotiators saidnothing orally about contract duration. A. C. Shirley,negotiator for the Union, testified that in oral discussionsregarding the Union's wage proposals he offered it as a 1-year proposition, but that the Company never specificallyaccepted the proposition.In a similarfashion, the Company counterproposalsoffered about October 17, did not include a wage proposaland carried no dates regarding duration. Later, aboutOctober 29, the Company separately offered as itscounterproposal on wages a 15-cent maximum increase inthe wage rate range. In making this counterproposal onwagesShawd indicated orally that it embodied what theCompany was willing to do at that time and that if a longerterm contract were involved the Company might be willingto do somethingelse inthe way of wages. Whether thisamounted to a 1-year wage proposal, or reasonablyconstrued could be understood to be a 1-year wageproposal, is not entirely clear from the record. Shawdtestified that he did not designate it as such. According tothe testimony of Banks, Shawd said that presently this iswhat they were willing to give. Shirley then asked if it wasfor a 1-, 2-, or 3-year term and Shawd replied that naturallyif it goes into another year it could have more added to it.This indicates that the Company's counterproposal onwages was a 1-year proposal susceptible to adjustment forlonger periods of time. The union negotiators Shirley andBankstook it as a ]-year wage proposal. According toShirley, prior to the Company's counterproposal on wagesthe union negotiators had been talking in terms of a 1-yearcontract and it was against this background that theyconstrued Shawd's remarks and the company proposal as a1-yearmatter.Shirley testified that theCompany'scounterproposals on wages itself had no term in it. I findthat the Company's initial counterproposal regarding wageswas, in context, a proposal for 1 year.In any case the Union did not at that time accept it. Insubsequent discussions regarding wages, 2- and 3-yearterms for wage arrangements were considered. In Januarythe Union hired Attorney Gates to assist it in negotiations.According to Banks, Gates (who did not testify) reported tohim regarding negotiations on April 24 at which the partiesdiscussed a company proposal for a wage package of threesuccessive annual raises of 10 cents, totaling 30 cents over a3-year term. This was the last company proposal on wages.The Union did not accept it. But discussions continued onwages as well as seniority and insurance at bargainingsessionson April 25, May 1, and May 20. Banks testifiedthat at the April 25 session the company wage proposalswere presented orally rather than in writing, and that onbehalf of the Company Shawd discussed wage proposalsnot only for 1-year but also for 2-year and 3-year terms. Ontheotherhand Pettit,who assisted Shawd in the6Although both the union-and company-written contract proposalscontained separate articles dealing with termination, blanks were left inboth versions for insertion of the beginning and ending dates for theproposed agreementnegotiations, testified that what the Company was talkingabout was the 3-year wage proposal. I credit Pettit.At the end of the May 20 bargainingsession,which wasthe 24th and next tothe last meeting, the posture regardingnegotiationson wageswas as follows: the negotiators werestalled on wages, andalso on insuranceand seniority;neither the Union's initial written wage proposal nor theCompany's counterproposal, also in writing, both madeearly in thenegotiations,contained any written termsrelating to duration, but the union proposal had beenaugmented by statements of the union negotiators indicat-ing they intendeditas a1-year proposal, and the companycounterproposal had been offeredin anoral frameworkwhich made the union negotiators' interpretation of it as a1-year counterproposal not unreasonable; all this had beenfollowed,however, in latersessionsby considerablediscussion including a proposal,made orally by theCompany, for an entirely different wage package to extendover 3 years. In these circumstances it cannot be said thatthe Company's original written counterproposal on wageswas its last offer on that subject. Moreover, none of thewage negotiations, nor for that matter in any of thediscussions on any other portion of a proposed collective-bargaining agreement, did either party specifically proposea beginning or an ending date for the agreement. As of theend of the 24th session therefore, there was no pendingproposal regarding the precise time of commencement ortermination of wage provisions or of a collective-bargainingagreement as a whole. The situation was still the same whenthe parties went into the 25thsessionon August 19.2.SeniorityOf all topics discussed in negotiations, seniority causedthe greatest problems. The Union's initial package proposalof September 26 included a number of provisions touchingon the subject, including one entitled Seniority, one on shiftpreference in seniority, one on interdepartmental transfers,and one on disciplinary transfers. Similarly, the Company'spackage counterproposal presented about October 17included provisions entitled Seniority, one on probationaryemployees, and one on transfers. When a Federal mediatorentered the picture in early November he prepared anagenda listing topics for discussion, including the topic ofseniority under which he included both the union and thecompany proposals above referred to. Thereafter thisagenda was used as a general guideline for subjects to bediscussed. In subsequentmeetings there were manydiscussions about, and proposals and counterproposalsregarding seniority, including a written proposal by theCompany on December 10. By January 15 the talks hadreached a crucial point, with the Union threatening to strikethe next day if its terms were not met. In a marathon sessionon January 15 the negotiators made a number of changes inthe then outstanding December 10 company proposals,including a number of concessions by the Company madein an effort to avert the strike.? The Union did not acceptthis revised proposal. Instead it came back with the word7The proposal then under consideration was in writing The companyconcessions were in the form of handwritten interlineations on this writtenproposal It was this written proposal with the interlined handwrittenconcessions which, according to Banks, the Union intended to accept at KEYSTONE VALVE CORP.that it would go on strike the next day. Thus theconcessionsmade by the Company in an attempt to avertthe strike did not succeed. Company negotiators Shawdand Pettit testified that they then withdrew the concessionsand returned the company proposal to what it had beenbefore theconcessionswere made, and, moreover, that thiswas communicated to the union negotiators. Banks whowas then negotiating for the Union denies that suchwithdrawals were communicated to the Union. However, Icredit the company negotiators because they corroborateeach other and because their general recollection of thenegotiations was more precise than Banks. It further seemsunlikely that in the subsequent negotiations, which at timesdealt with seniority, the Company's position with respect tothese matters would not have been made clear to the unionnegotiator.It is not entirely clear on this record just what the Unioncontemplated as the Company's lastoffer on seniority.Banks testified that he considered the Company's last offerto be the one in written form under consideration onJanuary 15 together with the handwritten concessionthereon, referring to handwritten changes by Shawd on thefirst page. But there were also handwritten changes on page2 of that draft which with one exception are unexplained.Nothing in the record indicates who made them, or whetherShawd authorized or adopted them.After the strike, which began January 16 and lasted abouta week, the subject of seniority was considered by allconcerned to be a matter which was up in the air. It was thesubject of further discussions, particularly at meetings onApril 24, and 25, and May 20, and although many othermatters were agreed upon, seniority was not. The recorddoes not reveal the details of what was discussed orproposed on seniority during these meetings. The Companycontends it returned to its position prior to its prestrikeconcessions. It offered in evidence its typewritten Decem-ber 10 proposal as embodying that position, which itconsidered to be its last proposal. Considering thenegotiations on seniority after the strike, the confusionsurrounding alterations to the December 10 companyproposal under consideration on January 15, and theobvious disparity between the union and company view ofthat last offer, I find the evidence insufficient to establishwith adequate precision, what that last offer was.The Company had also included in its package ofproposals on October 17 a provision dealing with transfers.Banks admitted that this topic was not agreed to prior tothe last meeting but he considered that the Union acceptedthe Company's proposal at that time even though nothingspecific was said about it. Under the general heading ofSeniority the mediator had listed among other items theCompany's proposal on seniority, its proposal on proba-tionary employees and its proposal on transfers. TheDecember 10 proposal of the Company on senioritycovered both seniority and probationary employees, but thelanguage did not cover the same subjects as the Company'sproposal on transfers. The question then is whether thetopic of transfers was inferentially covered into the topic ofseniority. In this connection the agenda did not redefine67the topics to be negotiated. It was merely a device of themediator for the grouping of items to be considered. Suchwas the situation regarding seniority when the parties wentinto the 25th and last meeting.3.InsuranceThe original package of provisions offered by the Unionat the first negotiating session did not include any proposalson insurance. It did include, however, a bare topic headingentitledHealth and Welfare. Company proposals offeredlater did include provisions on group insurance, coveringlifeand hospitalization insurance plans already in effectwith the Company. The parties stipulated that this was thelast company proposal on insurance.4.Other subjects on which the Company claimsthere was no agreementContrary to the union position that by the end of the 24thmeeting tentative agreement had been reached on allsubjectsofnegotiation exceptwages, insurance, andseniority, the Company argues that a number of othertopics under consideration were not in fact agreed to. Forexample the Company's initial package of proposalscontained one entitled Installation of New Machinery,Changes in Production Methods and/or Devices, whichprovided that the Union should be notified if such changeswere made which might reduce the number of jobs. Shawdtestified that this clause was never agreed to. Shirleytestified that the topic was discussed at the second and thirdsessions on October 1 and 17, but that no agreement wasreached at that time. However, Banks, after referring to hisnotes on his copy of the mediator's agenda, testified that onApril 23, when he was the chief union negotiator, he didaccept the Company's proposal. I credit Banks and findthat on April 23 the parties tentatively agreed on thatclause.A somewhat similar situation existed with regard to theCompany's proposals on production standards which itincluded in its first package and which the mediator hadincluded on his agenda along with several other proposalsunder the general heading of Management and UnionRights. Shawd and Pettit both testified that the proposalwas never discussed and that no agreement was reached onit.On the other hand Banks testified that he accepted theentire Company's proposal on April 23. I so find.At their eighth meeting on November 13 the Companyand Union negotiated for 14 hours about grievances andarbitration. By the end of the meeting they believed theyhad orally agreed in principle on provisions for an articleon grievance procedures as well as for a following andrelated article on arbitration. The chief union negotiatorwas Fountain, Shirley and Banks being absent. As alwaystheCompany was represented by Shawd, Pettit, andDeVille.Fountain thereafter reported to Shirley thattentative agreement had been reached on grievance andarbitration and, based on Fountain's notes made at themeeting, they prepared a typed draft of the proposals. At asubsequentmeetingwith the Company in Decemberconcessionswhich, accordingto Banks,the Union intended to accept atthe last meeting on August 19. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDShirley, who was again temporarily representing the Unionbecause Fountain was hospitalized, presented to Shawd thetyped draft on grievance procedure and arbitration as whatFountain had said they had agreed upon. Shawd received itand said he would check it for discrepancies and let themknow. He never did and nothing further was said aboutthose topics during later negotiations. Shawd never overtlyapproved of the union draft, but then he never told theunion negotiators anything was wrong with it either. Theunion negotiators believed they had reached tentativeagreement and that their draft embodied that agreement.At the hearing Shawd testified he did not agree to theunion draft, that there were several discrepancies whichwere unacceptable. Pettit also testified that the Companynever came back to the Union on the matter nor did it agreeto the language. Section 1 of the article on grievanceprocedure in part appeared in the union draft as follows, "Ifnot settled within 2 working days and the complaintqualifies as a grievance as defined in this article, if theemployee desires to present it for handling, he should do soas hereinafter provided in this article." Shawd testified thatthe word "should" was a discrepancy which should haveread "shall." And he testified that in Section 2 of thegrievance procedure draft the sentence "a grievance shallbe limited to a written specific allegation by an employee,theUnion or the Company, as the case may be, that aprovision or provisions of this agreement have not beencompliedwith"was unacceptable because the words"specific cited" should have appeared before the word"provision." Section 3 of the draft regarding arbitration inpart read, "The arbitrator shall have no power in anyway toadd to or subtract from, amend or modify, or projectbeyond its express meaning any of the expressed terms ofthis agreement, or any other agreement made supplementa-ry hereto, change wage rates established by this agreementor to establish any wage rates for a new job classification.In the report of his decision, the arbitrator shall state thebasis of his findings" Shawd testified the union draft wasnot acceptable because "expressed" should have been"express" and it should have included after the words "jobclassification" thewords, "nor to rule on any disputeregarding performance standards."He also expressed at the hearing a tangential objection tothe draft arbitration provision based on his assertion thatduring the negotiations leading up to the so-called oralunderstanding in principle on grievance and arbitration, hehad, at the suggestion of the mediator, agreed to theremoval of language having to do with disciplinary actionand arbitration in case of a violation of work rules on theunderstanding that the mediator would suggest a separatearticle on work rules containing similar language, but thatsuch a separate article on work rules was never drawn noragain discussed in the negotiations.I find that Shawd's disagreement with the use of "should"instead of "shall" and "expressed" instead of "express" andhis objection to the omission of the words "specific cited"are inconsequential variances. However, the omission ofwords from the Arbitration provision which would deny anarbitrator the authority "to rule on any disputes regardingperformance standards" was a matter about which theparties were in serious dispute and it was a point which theCompany never conceded. This was a variance ofsubstance and since the Union's draft embodied what itconsidered to be the agreement between them, a preponder-ance of the evidence fails to establish that they tentativelyagreed upon an arbitration provision. I find they didtentatively agree on grievance procedure.EThe Last MeetingThe 24th and next to last meeting was on May 20. Thefinalmeeting was on the following August 19. Betweenthere were no negotiations. A meeting had been scheduledforJune 5, but was cancelled because Banks washospitalized.After he left the hospital he endeavoreddirectlyand through the mediator to arrange furthermeetings. In talking with Pettit he attempted to persuadethe Company to negotiate without Shawd. Banks also wroteto Pettit on July 11 requesting meetings on July 21, 22, 28,or 29, requesting "that this meeting be for a package of theremaining three items, wages, seniority, and insurance.These three items are the remainder on the agenda as set upby the Federal Mediation and Conciliation Service."Pettit's secretary replied by letter of July 17 that companyrepresentatives were not available on the suggested datesbecause of vacations but could meet on July 23 or 24.Banks did not respond to this suggestion. However, a fewdays later with the help of the mediator arrangements weremade for a meeting on August 19.On July 29, after these arrangements were made, adecertification petition signed by 51 employees of a total of81 then in the unit was filed with the Board. On August 18Shawd and Pettit discussed the position the Companyshould take at the August 19 meeting and concluded that inview of the decertification petition signed by a majority ofthe employees in the unit, the various union suggestions totheCompany to replace Shawd as its representatives innegotiations, the relatively small number of employees thathad participated in the January strike, and the substantialdifferences between the Company and the Union on stillresolved issues, that the Company would terminate itsbargaining with the Union and cease thereafter to recognizethe Union.The Union also reviewed its situation in advance of theAugust 19 meeting. Banks and Fountain concluded thatthey would accept the Company's terms on what theyunderstood were the only three outstanding items, insur-ance,wages, and seniority. Banks believed seniorityincluded all company proposals listed on the mediator'sagenda under the topic Seniority namely, seniority,probationary employees, and transfers.Thus each party approached the August 19 session with apredetermined plan of action; the Union intending toaccept all outstanding company proposals as they under-stood them; the Company intending to break off negotia-tions and cease recognizing the Union.On August 19, the Union was present in the persons ofFountain and Banks and the Company in the persons ofShawd, Pettit, and DeVille. The mediator opened themeeting, noting that three topics remained open, wages,insurance, and seniority. Shawd then handed Fountain aletter addressed to Banks dated August 18 and signed byPettit reading as follows: KEYSTONE VALVE CORP.69There is predominant evidence, known to bothparties, that theMillwrights Local Union 2232 of theUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO does not represent the majority ofour bargaining unit employees; therefore, we find itinappropriateto resumeor continue negotiations andbelieve it to be contrary to the intent of the Act to do so.For thesereasons,we respectfully withdraw fromfurther negotiations.Fountainand Banksread the letter. Then Fountain statedthat there were threeitems stillopen, wages, insurance, andseniority, and that the "Union accepts the Company's lastfirm proposal on these three items for a period of a 1-yearcontract from this date as discussed previously." Shawdreplied, "The letter shuts off need for further remarks."Fountain then asked if the company proposals were notfirm, whether the Company denied that the proposals weremade at the table. Again Shawd replied, that no answer wasrequired, and the meeting broke up.8F.DiscussionThe Union entered the August 19 meeting with theassumption that only threeitems,wages, insurance, andseniority,were outstanding. On the record before me,however, this assumption was not entirely warranted.Whether the union negotiators believed to the contrary ornot, the facts were that during the first 24 meetings,tentativeagreementhad not been achieved on arbitrationand the record does not establish that the Company waiveditsobjections to the union version of that clause.Consequently, even if the parties agreed on everything elseat the 25thmeeting, the problems regarding arbitration stillremained outstanding.With respect to the three items which in the Union's viewwere stilloutstanding prior to the 25th meeting, it is clearthatone of these, insurance, was identifiable by anoutstanding last offer of the Company which wassusceptible of acceptance. However, the contrary was truewith respect to seniority and wages and also with respect tothe effective beginning date and duration of a proposedcontract.As to theseitemson which agreement wasessentialto consummation of an operable contract, apreponderance of the evidence does not establish outstand-ing company last offers sufficiently specific to be amenableto acceptance in the manner attempted by the Union at the25th meeting without the necessity of further bargaining. Ifind, therefore, that the events at the 25th meeting as well asduring earlier of the contract. negotiations did not result inagreement on seniority, wages, or durationOn this record it would be impossible to order theCompany to execute a collective-bargaining agreementbecause it would be impossible to determine the preciseterms agreed to on the subjects of arbitration, seniority,wages,and duration. In these important respects the8 1 base these findings as to sequenceon the credited testimony of Pettitwhich in the main wascorroborated by the testimony of Shawd as well asFountain and Banks.However, Fountainand Bankstestified that Fountainacceptedthe company proposals before Shawd handed over the letter. Onfurtherexamination,however,Banks wasnot positive of the sequence, andPettit seemedto havethe most preciserecollection of all ofthe witnessesregarding the meeting.In any case it seemsto me that in the field of laboragreement of the parties was incomplete, and there areomissions which the Board cannot supply.Ridge CitrusConcentrate, Inc.,133 NLRB 1178. In view of the foregoingI find that the Company has not violated Section 8(a)(5) oftheAct by refusing to execute a collective-bargainingagreement upon which the parties have agreed.The General Counsel also contends that the Companyviolated Section 8(a)(5) of the Act when it ceased torecognize or bargain with the Union on August 19, 8 daysbefore the end of the certification year. Absent unusualcircumstances the majority status of a certified union isconclusively presumed for a year.Ray Brooks v. N.L.R.B.,348 U.S. 96. Respondent contends that unusual circum-stances justified its refusal to recognize or bargain near theend of the certification year and that in any case it factuallyand legally fulfilled its obligation by honoring the Unionrepresentative status through almost all of the certificationyear.The circumstances which Respondent urges as justifica-tion for shortening the certification year are, first, that atthe opening sessions then chief Union Negotiator Shirleythreatened to entrap chief Company Negotiator Shawd inthat he warned Shawd that if he placed himself in a positionwhich amounted to a trap, Shirley would not warn him of itbut would spring the trap. The second so-called unusualcircumstance was that in late January at a time when theUnion felt negotiations were going badly, the then chiefunion negotiator, Fountain, urged Pettit to have Shawdreplaced as company negotiator and threatened that therewould be difficulties in the installation of the Company'sproducts elsewhere if he were not replaced .9 The thirdcircumstancewas that the Union's economic strike insupport of its bargaining demands, which began January 16and lasted about a week, was supported by about only 30 to35 of the approximately 107 employees then in thebargaining unit. Fourth, in June the Union again madeefforts in the person of Banks to replace Shawd as thecompany negotiator by suggesting to Pettit that they meetwithout him. Fifth, the Company claims it was not sure ifthe Union seriously desired continued negotiations becauseBanks had failed to respond to the Company's suggestionof July 23 and 24 as meeting dates. Sixth, the Companyurges that on July 29, 51 of the 81 employees then in thebargaining unit filed a decertification petition with theBoard and that this indicates that a majority of theemployees did not desire continued representation by theUnion. Finally, the Company urges that by the last meetingithad bargained through 24sessionswithout reachingagreement and that since at least May 20, the 24th session,the parties had been at impasse or almost impasse on 3issues, wages, insurance, and seniority.Such circumstances are not comparable to the unusualcircumstances referred to by the Supreme Court inRayBrooks, supra,i.e., the certified union dissolved or becamedefunct, a schism resulting in substantially all the membersrelationsan issue should not turn upon which negotiator happened to getin the first word, when in factallof the eventsoccurred substantiallysimultaneously.9Fountain's threat was the subject of Section8(b)(1)(B) and(3) unfairlabor practice charges filed by Shawd on February 6 against the Union,charges which were subsequently withdrawn. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDand officers of the certified union transferring theiraffiliation to a new union,or the size of the bargaining unitfluctuating radically within a short time. By contrast, manyof the circumstances in the present case are of littleconsequence.Shirley'scomments at the opening ofnegotiations regarding entrapment of Shawd was anincidentwhollywithout significance.Even if it weresignificant, itwas followed by months of collectivebargaining. Similarly Fountain's threats to the Company toget rid of Shawd was followed by many further meetingsand much hard bargaining. In any case, the incident, whichwas the subject of a charge which the Company later saw fitto withdraw, can hardly now be said to have been so seriousas to warrant alteration of the normal rule of law dictatingthe status of a certified representative for the full year. Withrespect to Banks' efforts in June to persuade Pettit tonegotiate without Shawd, there is no suggestion in therecord that this conduct was coercive or unlawful; nounfair labor practice charge was filed with respect to it, andthe Companywas amenable to meetingwith the Union onsubsequent occasions. In my view this circumstance was asinsignificant as Shirley's opening remarks to Shawd.The week-long strike in January was a more significantevent,but economic strikes in support of bargainingdemands are hardly unusual in the history of collectivebargaining. The real significance of the strike was that itwas not well supported by the employees and that in effectthe Company won it at a point midcourse in the series ofbargaining sessions.At the time of the strike thecertification year still had 7 months to run. Subsequentlythepartiesmet several times and reached tentativeagreement on a number of issues.It strains logic to say thatan unsuccessful strike in January was a sound basis forcropping short the certification year ending the followingAugust.The alleged existence of impasse or near impasse on thethree issues of wages, insurance, and seniority beginning atleast asearly as May 20 likewise does not hold water as avalid argument for cutting off negotiations. Assuming,without deciding, that at the 24thsessionon May 20 thenegotiators had reached impasse, the story did not endthere.No company decision was then made to withdrawfrom bargaining.A further negotiating session wasscheduled for June 5 and cancelled only because Banksentered the hospital.When he got out considerablecommunication passed between the Union and Companyregarding specific dates for further meetings, some of whichwere not feasible because vacationing company negotiatorswere unavailable. It is clear that the company decision towithdraw was not made until after the July 29 decertifica-tion petition was filed and probably not until Pettit's letterofAugust 18 was drafted. In the meantime the unionnegotiators had determined to accept what they believed tobe outstanding company proposals on the three issues andthey came to the final meeting intent upon agreeing withthe Company on these matters. Thus on the Union's sidethe situation on the so-called impasse issues had changed. Itwas the Company that entered the last session with a fixedpurpose of not agreeing, and its negotiators held fast to thispurpose even though during the meeting it becameapparent that the union attitude had changed. The assertedimpasse,therefore,couldnotbe a basis for thenwithdrawing from bargaining. At the time of the Compa-ny'srefusal to bargain it was nonexistent.SeeKitManufacturingCompany,Inc.,138NLRB 1290, at1294-1295.The Company makes much of Banks' failure to respondto the company letter of July 17 suggesting availablemeeting dates on July 23 and 24. Prior to this, however,Banks had sought to arrange meetings and while he did notrespond specifically to the July 17 letter he subsequentlydid work out arrangements to meet on August 19. PerhapstheUnion could have been more aggressive in seekingbargaining dates, particularly in view of the nearing end tothe certification year, but its conduct was not so lethargic asto justify a conclusion that the Union was abandoning itsrepresentative status.The most serious point made by the Company is that onJuly 29, 51 of 81 employees in the unit signed adecertification petition filed with the Board. But the filingof a petition for decertification, even when signed by amajority of employees in the unit, is not dispostive of thequestion. It is a mere preliminary, procedural step, and itsfilingduring the certification year does not vitiate thepresumption of the bargaining status of a certified union,nor does it amount to an "unusual circumstance" underRay Brooks. Ridge Citrus Concentrate, Inc., supra; Holly-General Co.,129 NLRB 1098, 1103, enfd. 305 F.2d 670(C.A.9).The Company argues not only from each of the allegedunusual circumstances,but also relies upon the wholepackage.What this amounts to is that in view of thedifficultiesofpastbargaining, theUnion's none tooaggressive efforts to arrange meetings with the anniversaryof the certification fast approaching, and the employeesdecertification petition, the circumstances were so weightyas to justify a company decision to abandon negotiations 8days in advance of the end of the certification year. I do notfind these circumstances so weighty. The totality ofcircumstances in the casesuggestinstead that had theCompany maintained a bargainable attitude it might havewellachieved agreement with the Union during theremaining 8 daysRespondent argues also that having bargained for almosta year, it had bargained for what was legally the equivalentof a full 365-day year. However, almost a year is not thefactual equivalent of a year. The last 8 days might havebeen the most fruitful for bargaining purposes. And aspointed out by the Ninth Circuit inN.L.R.B. v. Holly-General Co.,305 F.2d 670, at 675, valid policyconsidera-tions support a definite 1-year rule. Nor is almost a year thelegal equivalent of a year. Board law, with considerablecourt approval, holds contrary to Respondent's contention.Certain-Teed Products Corp.,161 NLRB88, 100,enfd. 387F.2d 639 (C.A. 5);KitManufacturing Company, Inc., supra,at 1292;N.L.R.B. v. Holly-General Company, supra,at674-675. InKitManufacturingat 1294 the Trial Examiner,with Board approval, stated,The Respondent in effect argues that since the year wasso close to its end, the Respondent was entitled toanticipate its right to question the majority of theUnion. I do not believe it was entitled to do so. The KEYSTONE VALVE CORP.71majority status accorded a certified union is absolutefor the definite period of 1 year and may not betruncated, absent a showing of unusual circumstances.Respondent citesN.L.R.B. v. Alva Allen Industries, Inc.,369F.2d 310 (C.A. 8), andN.L.R.B. v. SatillaElectricMembership Corp.,322 F.2d 251 (C.A. 5), as supporting itsposition.One of the bases for the decision reached by theEighth Circuit inAlva Allenwas, "the lethargic approachof the Union during the preceding 8 months"(369 F.2d at 32 1).In the present matter Respondent takes the position that itwas not sure whether the Union was interested incontinuing to represent the employees because it was notsufficientlyaggressiveduring the summer of 1969 inpressing for negotiations. The facts here, however, arequantitatively distinguishable from the 8 months lethargyalluded to inAlva Allen.There were reasons known to allwhy no meetings were held in June, namely, Banks'hospitalizationand subsequent convalescence. In Julyconsiderable communication passed between the partieslooking towardmeetingsin the latter part of that month.Respondent's only specific complaint is that Banks did notrespond to a letter from a secretary in the company officethat company negotiators were available for July 23 and 24.But later they were in communication, either directly orthrough the mediator, and did arrange for the final meetingon August 19. These facts simply do not justify a companyfelief that the Union was disinterested in representing theemployees. In this regardAlva Allenis distinguishable on itsfacts.As forSatillaElectric,itwas essentially a surfacebargaining situation not apposite to the present case. Ifanything it supports the General Counsel's case in that itreiterates the rule inRay Brooks.Based on the foregoing I conclude that in ceasing torecognize or bargain with the Union since August 19, 1969,Respondent has committed an unfair labor practice withinthe meaning of Section 8(a)(5) of the Act.many contract provisions,agreement is not established withrespect to certain others.As pointed out inRidge CitrusConcentrate,Inc.,supra,the Board cannotsupply theomissions,and, accordingly,an order directing Respondentto sign an agreement would not beappropriate.StylecraftFurnitureCompany,111 NLRB 930.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees em-ployed by Respondent at its Houston, Texas, plantexcluding office clerical employees, guards, watchmen,professional employees, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.At all times since August 27, 1968 the Union has beenthe exclusive bargaining representative of the employees inthe aforesaid appropriate unit within the meaning ofSection 9(a) of the Act.5.By refusing since August 19, 1969 to recognize orbargain collectivelywith the Union as the exclusiverepresentative of the employees in the aforesaid appropriateunit.Respondent had engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.6.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record herein I hereby issue thefollowing:RECOMMENDED ORDERIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several states, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefrom,and take certain affirmative action to effectuate the policiesof the Act. To remedy Respondent's unlawful refusal tofulfill its statutory bargaining obligation, I recommend thatitbargain on request with the Union as the exclusiverepresentative of its employees in the unit found appropri-ate herein and, if an understanding is reached, embodysuch understanding in a signed agreement. I also recom-mend that Respondent post at its plant the attached noticemarked "Appendix." Although from this record it isapparent that the parties were tentatively in agreement onKeystone Valve Corp., its officers, agents, successors, andassigns shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withMillwrights Local Union 2232 of the United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, as theexclusive representative of all production and maintenanceemployees employed by Respondent at its Houston, Texasplantbut excluding office clerical employees, guards,watchmen, professional employees, and supervisors asdefined in the Act, concerning rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assist the above-named union or any other labororganization, to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action to effectuatethe policies of the Act: 72DECISIONS OF NATIONALLABOR RELATIONS BOARD(a)Upon request, bargain collectively with the above-named Union as the exclusive representative of all theemployees in the unit described above, concerning rates ofpay, wages, hours of employment, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its plant at Houston, Texas, copies of theattached notice marked "Appendix." 10 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision andRecommended Order, what steps have been taken tocomply herewith.iiIT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.10 In the eventno exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a judgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board "11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 23, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively, uponrequest,withMillwrights Local Union 2232 of theUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, as the exclusive representative ofall employees in the bargaining unit described below, orin any like manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist theabove-named union or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any orall such activities.WE WILL bargain collectively, upon request, with theabove-named union, as exclusive representative of allour employees in the bargaining unit described belowwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employmentand, if an understanding is reached, embody suchunderstanding in a signed agreement. The bargainingunit is:All production and maintenance employees at ourHouston,Texas,plantbut excluding officeclerical employees, guards, watchmen, profession-al employees, and supervisors as defined in theAct.DatedByKEYSTONE VALVE CORP.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 6617Federal Office Building, 515 Rusk Avenue, Houston, Texas77002 Telephone 713-226-4296.